Citation Nr: 0909708	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  08-34 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to a rating in excess of 40 percent for venous 
insufficiency of the right lower extremity.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1980 to September 1985.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2007 rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran failed to report for a VA examination scheduled 
in conjunction with his claim for an increased rating for 
venous insufficiency of the right lower extremity; good cause 
for his failure to appear is neither shown nor alleged.


CONCLUSION OF LAW

The Veteran's claim seeking a rating in excess of 40 percent 
for venous insufficiency of the right lower extremity must be 
denied because he failed (without good cause) to report for a 
VA examination scheduled to determine his entitlement to an 
increased rating.  38 C.F.R. §§ 3.326(a), 3.655 (2008); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) outlined the notice that is necessary in a claim for 
an increased rating.  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the Veteran may submit to support an 
increased rating claim.

The Veteran did not receive notice that substantially 
complied with the requirements of Vazquez-Flores.  While this 
notice error is presumed prejudicial, the Board finds that it 
did not affect the essential fairness of the adjudication 
because a reasonable person could be expected to understand 
from the notice given what was needed.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

An April 2007 letter provided the Veteran notice that he 
needed to submit evidence showing that his service-connected 
disability had gotten worse, explained how disability ratings 
are assigned (including that the impact of the disability on 
employment is considered), and provided examples of the types 
of medical and lay evidence the Veteran could submit to 
support an increased rating claim.  An October 2008 statement 
of the case (SOC) informed him of the criteria used to rate 
venous insufficiency of the right lower extremity.  The 
October 2008 SOC also provided the Veteran notice of 
38 C.F.R. § 4.10, which states that "[t]he basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment."  Hence, the Board finds that a 
reasonable person could be expected to know (from the 
information provided by the April 2007 letter and by the 
October 2008 SOC) of all elements listed above, and that the 
Veteran was not prejudiced because he did not receive 
preadjudicatory notice of these requirements via letter.

The RO has obtained all pertinent and identified records and 
all evidence constructively of record has been secured.  VA 
scheduled the Veteran for an examination.  VA's duty to 
assist is met.

B.	Legal Criteria, Factual Background, and Analysis

VA has a duty to assist the Veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. 
§§ 3.326(a), 3.327(a).  VA regulations also address the 
consequences of a failure to report for a scheduled VA 
medical examination and provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination in a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655.  Examples of good cause include, 
but are not limited to, the appellant being ill or 
hospitalized or the death of an immediate family member.  Id.

To assist the Veteran with the development of evidence to 
support his claim seeking an increased rating for venous 
insufficiency of the right lower extremity, the RO arranged 
for him to be scheduled for a VA examination in April 2007.  
The Veteran failed, without giving cause, to report for this 
VA examination.  There is nothing in the record to suggest 
that he did not receive notice of the examination and the 
record reflects that he was aware the examination had been 
scheduled.  A July 2007 notation from an RO employee 
indicates that the Veteran did not report for his scheduled 
examination and that he had informed the VA Medical Center 
(MC) that he wanted an appointment at a later time.  The RO 
employee left a message on the Veteran's home answering 
machine asking if he would be willing to report for another 
examination.  Additionally, a July 2007 letter sent to his 
address of record asks the Veteran to inform the RO whether 
he was willing to report for an examination and what time 
would be helpful to him.  In a July 2007 statement, the 
Veteran reported that his treatment records were located at 
the East Orange VAMC and provided a telephone number where he 
could be reached.  This statement did not provide a reason 
why he did not report for the previously scheduled 
examination or state whether he would be willing to report 
for an examination in the future.  An August 2007 notation 
from an RO employee indicates she tried to contact the 
Veteran at the number provided in his July 2007 statement and 
that the number had been disconnected.  Neither he nor his 
representative has alleged there is good cause for the 
failure to report for the scheduled examination.  While VA 
employee notes indicate the Veteran asked to reschedule his 
examination at a more convenient time, he did not respond to 
subsequent requests from VA regarding reporting for another 
examination.  A Veteran cannot passively wait for assistance 
in those circumstances where his cooperation is needed for 
evidentiary development (see Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991)).  

Under 38 C.F.R. § 3.655 in such circumstances the claim must 
be denied.  The law is dispositive.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).




ORDER

A rating in excess of 40 percent for venous insufficiency of 
the right lower extremity is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


